Title: To Alexander Hamilton from Nehemiah Freeman, 12 September 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, September 12th. 1799
          
          Dr. Jones, the attending Surgeon to this garrison, has visited the guard at the powder magazine. He has reported, that John Day and Thomas Brisen have every symptom of the yellow fever; that they are attended by Dr. Burroughs at the request of one their friends;     that, in the opinion of Dr. Jones, their removal would be attended with great inconveniency, if not danger to  them, and that there would no risk of their communicating the disorder by remaining where they now are. Dr. Tillery has offered his assistance if the men should be sent to the marine  hospital at Staten Island. I would request your orders. I would also inform you that the two men are well quartered, and  that there two women there who might nurse them.
          With perfect respect, I am Sir, Your most obedient servant.
          
            Neh. Freeman
            Capt. Commandg
          
          Major General Alexander Hamilton
        